Per Curiam.  Hall petitions for rehearing and cites U.S. v. Gaudin, _ U.S. _, 115 S.Ct. 2310 (1995), for the proposition that our decision improperly failed to entertain the jury-instruction issue raised herein as a structural error. We deny Hall’s petition by pointing out that Gaudin does not hold that an erroneous jury instruction which omits an element of the government’s burden of proof compels a finding of prejudicial error. See also California v. Roy, _ U.S. _, (No. 95-2025, Nov. 4, 1996).